Citation Nr: 9903768	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from April to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for mental and right leg disorders.


REMAND

In his May 1998 substantive appeal, the veteran requested a 
hearing before a member of the Board of Veterans' Appeals at 
the local VA office.  In an August 1998 statement in support 
of claim, he requested expedited submission of his appeal to 
the Board.  He stated that he felt that he had made his case 
clear and did not desire to wait for the 60 day due process 
period to expire.  

The case was subsequently forwarded to the Board.  In a 
December 1998 letter, the Board requested that the veteran 
clarify whether he wanted a hearing before a member of the 
Board and, if so, whether he wished to attend a hearing in 
Washington, D.C. or at the RO.  In January 1999, the veteran 
informed the Board that he wanted to attend a hearing before 
a member of the Board at the RO.  

Accordingly, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

The veteran should be afforded a Travel 
Board hearing.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.  

No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


